United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 23, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-60401
                         Summary Calendar


CHARLIE L. TAYLOR,

                                    Plaintiff-Appellant,

versus

FLORENCE JONES, Assistant Director of Offender Services;
REGINA CORLEY, Case Manager; JIMMY PEARCE, Disciplinary Hearing
Officer; MELINDA L. EZELL, Director of SMCI Law Library,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 2:05-CV-00044
                      --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Charlie L. Taylor, Mississippi prisoner # R6798, appeals

the district court’s denial of his motions for a preliminary

injunction preventing the appellees from assigning him to work in

the fields and housing him in the field unit and ordering the

appellees to house him in the general population as a special

needs offender.   Taylor argues that:   (1) prison officials abused

their discretion in assigning him to jobs and housing

arbitrarily; (2) prison officials retaliated against him by

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-60401
                                -2-

placing him in segregation; and (3) prison officials retaliated

against him for exercising his First Amendment rights.   Taylor

also states that he has met the standard for obtaining a

preliminary injunction.   Because Taylor has not shown that he has

a substantial likelihood of success on the merits of the above

claims, Taylor has not shown that the district court abused its

discretion in denying his motion for a preliminary injunction or

that exceptional circumstances exist which warrant the reversal

of the denial of his motion.   See Black Fire Fighters Ass’n v.

City of Dallas, 905 F.2d 63, 65 (5th Cir. 1990); White v.

Carlucci, 862 F.2d 1209, 1211 (5th Cir. 1989).

     For the first time on appeal in his reply brief, Taylor

argues that he is entitled to a preliminary injunction based on

the appellees’ deliberate indifference to his serious medical

needs: (1) he will suffer irreparable harm in that he could

suffer a stroke or a heart attack and die if he is required to

work in the fields; (2) the balance of hardships is in his favor

as he may suffer a stroke or a heart attack, and the appellees

will not suffer any harm if a preliminary injunction is granted;

(3) he is likely to succeed on the merits because the appellees

are acting with deliberate indifference to his serious medical

needs; and (4) the grant of relief will serve the public interest

because it is in the public interest for prison officials to obey

the law.   Taylor cannot raise an issue for the first time in his

reply brief.   See Stephens v. C.I.T. Group/Equip. Fin., Inc., 955
                           No. 06-60401
                                -3-

F.2d 1023, 1026 (5th Cir. 1992).   Further, this court will not

consider claims raised for the first time on appeal.   See

Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir.

1999).   We therefore decline to consider Taylor’s arguments

alleging deliberate indifference to serious medical needs.

     AFFIRMED.